TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT TBS International plc (Ireland) TBS International Limited (Bermuda) TBS Holdings Limited (Bermuda) Westbrook Holdings Ltd. and its Subsidiaries (Marshall Islands) Ablemarle Maritime Corp. - Mohawk Princess Amoros Maritime Corp. - Hopi Princess Arden Maritime Corp. - Tayrona Princess Argyle Maritime Corp. - Rockaway Belle Avon Maritime Corp. - Wichita Belle Bedford Maritime Corp. - Apache Maiden Beekman Shipping Corp. - Laguna Belle Birnam Maritime Corp. - Sioux Maiden Brighton Maritime Corp. - Kickapoo Belle Bristol Maritime Corp. - Tuscarora Belle Chatham Maritime Corp. - Zuni Princess Chester Shipping Corp. - Tamoyo Maiden Claremont Shipping Corp. - Arapaho Belle Columbus Maritime Corp. - Seneca Maiden Cumberland Navigation Corp. - Fox Maiden Darby Navigation Corp. - Nyack Princess Dover Maritime Corp. - Aztec Maiden Dyker Maritime Corp. - Caribe Maiden Elrod Shipping Corp. - Nanticoke Belle Exeter Shipping Corp. - Alabama Belle Fairfax Shipping Corp. - Seminole Princess Frankfort Maritime Corp. - Shawnee Princess Glenwood Maritime Corp. - Miami Maiden Grainger Maritime Corp. - Ottawa Princess Hancock Navigation Corp. - Kiowa Princess Hansen Shipping Corp. - Ainu Princess Hari Maritime Corp. - Navajo Princess Hartley Navigation Corp. - Canarsie Princess Henley Maritime Corp. - Tuckahoe Maiden Hudson Maritime Corp. - Chesapeake Belle Jessup Maritime Corp.- Savannah Belle Lancaster Maritime Corp. - Mohave Maiden Leaf Shipping Corp. - Management Company Montrose Maritime Corp. - Yakima Princess Oldcastle Shipping Corp. - Taino Maiden Pacific Rim Shipping Corp. - Philippine Prospect Navigation Corp. - Inca Maiden Quentin Navigation Corp.- Houma Belle Rector Shipping Corp. - Siboney Belle Remsen Navigation Corp. - Maori Maiden Sheffield Maritime Corp. - Manhattan Princess Sherman Maritime Corp. - La Jolla Belle Sherwood Shipping Corp. - Zia Belle Sterling Shipping Corp. - Biloxi Belle Stratford Shipping Corp. - Iroquois Maiden Vedado Maritime Corp. - Tupi Maiden Vernon Maritime Corp. - Mohegan Princess Whitehall Marine Transport Corp. - Cherokee Princess Windsor Maritime Corp. - Shinnecock Belle Yorkshire Shipping Corp.- Oneida Princess Caton Maritime Corp. - Dakota Princess (New Vessel Building) Dorchester Maritime Corp. - Montauk Maiden (New Vessel Building) Longwoods Maritime Corp. -(New Vessel Building) McHenry Maritime Corp. - Omaha Belle (New Vessel Building) Sunswyck Maritime Corp. (New Vessel Building) Transworld Cargo Carriers S.A. (Marshall Islands) TBS Worldwide Services, Inc. (Marshall Islands) TBS African Ventures Limited GMTBS Africa line, Ltd (Hong Kong - 50%) TBS Eurolines, Ltd. TBS Latin America Liner, Ltd. TBS Middle East Carriers, Ltd. TBS North America Liner, Ltd. TBS Ocean Carriers, Ltd. TBS Pacific Liner, Ltd. Mercury Marine Ltd. (Marshall Islands) Roymar Ship Management, Inc. (New York) TBS Shipping Services Inc. (New York) Compass Chartering Corp. (New York) Azalea Shipping & Chartering Inc.(New York) TBS US Enterprises LLC (Delaware) TBS Energy Logistics LP (Delaware) TBS Logistics Incorporated (Texas) TBS Warehouse & Equipment Holdings Ltd. (Marshall Islands) TBS Warehouse & Distribution Group Ltd. (Marshall Islands) Panamerican Port Services SAC (50% ownership) TBS Mining Limited (Marshall Islands) GAT-TBS Consorcio S.A. (50% ownership) TBSI New Ship Development Corp. (Marshall
